Title: Thomas Welsh to Abigail Adams, 16 June 1797
From: Welsh, Thomas
To: Adams, Abigail


        
          Dear Madam
          Boston June 16. 1797.
        
        Your’s of the 6th Instant I received yesterday together with the Extracts from Bache’s Paper they have not yet found their way in to

the Chronicle ’tho it may be expected. with respect to the Charge against the President of Insinserity in the Interval between his Address to Congress and his Nomination I can say that I took notice of the same here two Days only before the Nomination was known in this Town. when it was known the Men were objected against Mr Pinkny say they is a very improper Person because he had been so lately rejected by the Directory Mr Dana is known to be an Enemy to the French Republic and so is Mr Marshall now how can it be expected that a Negociation conducted by the Agency of such Men can be successfull however the Instruction they receive say they will demonstrate this Point.
        I was up at Dracut on the 13 & 14th Inst which by the Way was the Reason I did not receive your’s so soon as I should otherwise. This was a Visit to the Middlesex Canal of the Directors. Sullivan is the President we had a Meeting of the Directors in March at Page’s Tavern in Charlestown soon after the President’s Proclamation convening Congress was published. Sullivan at this Meeting took occasion to vindicate the Conduct of the Directory in not receiving Mr Pinkny upon a Principle as he said of Ettiquette known and acknowledged among Nations that whenever a Minister was withdrawn by any Nation that a Renewal of Intercourse must commence by the Mission of a Minister Extra, that in the Dispute with Great Britain a Minister Extra had been sent and that France would expect the same. Some Warmth took Place between him and some of the Directors upon the Occasion altho’ I remember I said Nothing. After Dinner in our Return from the Canal the Conversation turned upon the same Subject and it was observed that as Matters grew serious people would be obliged to take a more serious Position and that the Measures of the Executive were so fair and honorable there could be no just Room left to the French to refuse an amicable adjustment. I said no and that the objection that the Minister’s were not exactly of a Turn suited to the Views of the French Government could be not justify them in a Perseverance. and that if they wanted an Envoy Extra they must be Satisfied for instead of one they now had three. Sullivan said yes they could not be otherwise than satisfied and he had no Doubt the Difficulties would be settled and that it did concern them who the Men were if We were willing to trust them it is the Character in which they go which will be regarded “though you turning to me was so high when I mentioned it last Spring.” I denied that it was I and here ended the Conversation.
        
        Please to present our respectfull Compliments to the President and remember us all to Miss Luicy and believe me to be with Respect / your Humble: St.
        
          Thomas Welsh
        
      